                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




JOSEPH W. ATKINS,

      Petitioner,

v.                                                          4:17cv176–WS/EMT

SECRETARY FLORIDA DEPARTMENT
OF CORRECTIONS,

      Respondent.



                        ORDER DENYING PETITIONER’S
                    PETITION FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 38) docketed February 4, 2019. The magistrate judge recommends that

Petitioner’s petition for writ of habeas corpus be DENIED. In response, Petitioner

has filed a document (ECF No. 39) entitled “Notice of Appeal and Objecting.” The

court construes this document as an objection to the magistrate judge’s report and

recommendation and not as a notice of appeal to the United States Court of

Appeals for the Eleventh Circuit. Petitioner sets forth his objection in a single

sentence: “As bases for appeal, the Honorable Magistrate . . . has relied on falsified
                                                                               Page 2 of 2


transcripts as there is [sic] three different conflicting versions of a same or singular

event.”

      Upon review of the record, the court has determined that the magistrate

judge's report and recommendation should be adopted. Like the magistrate judge,

the undersigned finds that Petitioner has failed to show that he is entitled to relief

under 28 U.S.C. § 2254.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 38) is

hereby ADOPTED and incorporated by reference into this order.

      2. Petitioner's petition for writ of habeas corpus (ECF No. 1) is DENIED.

      3. The clerk shall enter judgment stating: "Petitioner's petition for writ of

habeas corpus is DENIED."

      4. A certificate of appealability is DENIED.

      DONE AND ORDERED this               26th      day of    March      , 2019.




                                  s/ William Stafford
                                  WILLIAM STAFFORD
                                  SENIOR UNITED STATES DISTRICT JUDGE.
